Citation Nr: 1026714	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-13 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a certificate of eligibility for the purchase of 
an automobile and adaptive equipment, or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from January 1941 to 
October 1945.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In connection with this appeal, the Veteran and his wife 
testified via videoconference in October 2009, and accepted such 
videoconference hearing in lieu of an in-person hearing.  See 
38 C.F.R. § 20.700(e) (2009).  A transcript of the hearing is 
associated with the claims file.

In November 2009, the Board remanded this appeal for additional 
evidentiary development.  It has since been returned to the Board 
for further appellate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has not sustained the loss, or permanent loss of use, 
of one or both feet, or one or both hands, permanent impairment 
of vision of both eyes, or ankylosis of one or both knees, or one 
or both hips, due to service-connected disabilities.




CONCLUSION OF LAW

The criteria for a certificate of eligibility for an automobile 
and adaptive equipment and/or adaptive equipment have not been 
met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.350, 
3.808 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an August 2005 pre rating letter, the RO notified the Veteran 
of the evidence needed to substantiate his claim.  This letter 
also satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist him 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in a January 2010 letter.  Contrary to VCAA requirements, this 
portion of the required notice was provided after the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  However, the timing deficiency was cured 
by readjudication of the claim in an April 2010 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007).

During the hearing, the need to obtain additional evidence in the 
form of a VA examination was discussed.  Such actions supplement 
the VCAA and comply with 38 C.F.R. § 3.103 (2009).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records.  In addition, the Veteran was afforded two VA 
examinations, in October 2008, and March 2010.  These 
examinations were adequate because each was performed by a 
medical professional based on a review of claims file, 
solicitation of history and symptomatology from the Veteran, and 
a thorough examination of the Veteran.  Moreover, the resulting 
diagnoses and rationales were consistent with the examination and 
the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Additionally, the March 2010 examination was substantially 
compliant with the Board's November 2009 remand instructions.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders).  Those instructions were 
to determine the degree of impairment caused by the Veteran's 
service-connected knee, hip, and foot disabilities.  The examiner 
was asked to describe the impairment caused by each of the 
Veteran's service-connected orthopedic disabilities, and indicate 
whether these disabilities cause loss, or permanent loss of use, 
of either foot, or ankylosis of either knee, or of the left hip.  
As will be discussed in more detail below, the examination 
results addressed these matters in detail.  While the examiner 
stated that "this evaluation was not done exactly as 
requested," in fact, the examiner also evaluated the Veteran's 
cervical and lumbar spine in detail, and concluded that their 
impairment was the cause of his problems, and not his service-
connected lower extremities.  While evaluation of these 
nonservice-connected disabilities was not requested, the 
examiner's conclusion essentially obviates the need for further 
evaluation, and his finding satisfies the intent of the remand.  
The examiner also provided an explanation and rationale for his 
findings.  Accordingly, a corrective remand is not necessary as 
substantial compliance was achieved.  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2009) ("substantial compliance" rather than 
"strict compliance" is required under Stegall) (citing Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999)).

II.  Analysis

Financial assistance may be provided to an "eligible person" in 
acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b).

(1) The term "eligible person" means (A) any veteran entitled to 
compensation under 38 U.S.C., Chapter 11, for any of the 
disabilities described in subclause (i), (ii), or (iii) below, if 
the disability is the result of an injury incurred or disease 
contracted in or aggravated by active military, naval, or air 
service:  

(i) The loss or permanent loss of use of one or both feet;  

(ii) The loss or permanent loss of use of one or both 
hands;  

(iii) The permanent impairment of vision of both eyes of 
the following status: central visual acuity of 20/200 or 
less in the better eye, with corrective glasses, or central 
visual acuity of more than 20/200 if there is a field 
defect in which the peripheral field has contracted to such 
an extent that the widest diameter of visual field subtends 
an angular distance no greater than twenty degrees in the 
better eye.  

For adaptive equipment eligibility only, ankylosis of one 
or both knees or one or both hips.  

38 U.S.C.A. § 3901; 38 C.F.R. § 3.808.

Pertinent to the claim on appeal, service connection is in effect 
for left knee arthroplasty residuals, rated at 60 percent, right 
knee arthritis secondary to the left knee, rated at 10 percent, 
left hip arthritis secondary to the left knee, rated at 10 
percent, as well as bilateral pes planus and a right ear hearing 
loss disability, each noncompensably rated.  

However, service connection is not in effect for an eye/vision 
disability, or for disability of the hands.  Accordingly, the 
pertinent provisions for this Veteran are loss, or permanent loss 
of use, of one or both feet, or, ankylosis of one or both knees, 
or, ankylosis of the left hip.  

Regarding ankylosis, the Veteran was afforded a VA examination in 
November 2008.  The examiner concluded that there is no ankylosis 
of left knee or left hip due to service-connected disabilities.  
Range of motion for the hip on flexion was measured from 0 to 85 
degrees.  Extension was from 0 to 10 degrees.  There was no 
fatigue, weakness, or lack of endurance following repetitive use 
(x3).  There was no report of pain or incoordination.  Hip coxa 
were symmetric and non tender with no pain to palpation.  The 
Veteran reported pain and stiffness of the left knee, as well as 
weakness, fatigue, and lack of endurance.  The knee was stable 
with walking.  He reported no functional additional limitations 
after repetitive use.  

The report of VA examination in March 2010 revealed limited range 
of motion, and some pain in all joints, including knees, hips, 
and ankles, found to be compatible with the Veteran's age.  Range 
of motion of the left hip was measured from -5 degrees to 100 
degrees.  Extension was to -5 degrees.  Abduction was from 0 to 
25 degrees.  The Veteran could not cross his leg over the right, 
and could not point his toes out.  There was no objective 
evidence of pain with active motion.  Range of motion of the left 
knee was measured from 5 to 110 degrees.  Extension was limited 
to 5 degrees.  There was no objective evidence of pain with 
active motion.  Right knee flexion was measured from 5 to 135 
degree.  Extension was to 5 degrees.  There was no objective 
evidence of pain following repetitive motion.  

Based on the clinical findings, while the Veteran's knees and 
left hip are limited in motion, and there are conflicting reports 
regarding objective evidence of pain of the left knee associated 
with motion, as noted, the Veteran retains active motion in each 
joint, and such motion is not the functional equivalent of 
ankylosis.  

Regarding loss of use of the feet, the March 2010 examiner found 
that, once he spoke to the Veteran and examined him, it was 
obvious that his problem was spinal stenosis in the cervical 
spine or lumbar spine, or both, and not the joints of the lower 
extremity.  Indeed, he found that the Veteran could not walk far 
enough due to spinal impairment to cause problems from the 
joints.  The examiner noted tender bunions bilaterally, which did 
not interfere with his ability to walk.  There was no 
metatarsalgia, or metatarsal calluses, and no hammertoe 
deformities.  The Veteran was unable to stand or ambulate without 
support, but specifically found that the foot deformities are not 
the culprit in is inability to ambulate.  He noted that the 
Veteran ambulates around the house by supporting himself on the 
furniture, and uses a scooter to go to the mailbox, and a 
rollater for shorter trips.  His actual complaint was an 
inability to walk, and rather constant leg pain, but he does not 
necessarily feel that this is from his joints, but associates it 
with his back.  His history includes a slow gait, loss of 
balance, falling, and back and pain.  There was trace medial 
collateral laxity, which is probably because of narrowing of 
medial joint space.

Similarly, the November 2008 examiner concluded that the Veteran 
has full use of his legs and hips and there is no ankylosis with 
age related limitations, and there was no loss, or permanent loss 
of use, of the left foot.  The examiner noted that the left knee 
was stable, and noted that the Veteran was able to walk, 
transfer, stand, sit, and climb on and off the examination table 
without assistance.  He is able to lift his body habitus off the 
chair sit to stand posture.  He is able to dress and undress 
without assistance.  He needed assistance to take off his socks 
but did not need assistance to put on his socks.  He has 
decreased range of motion for a 93 year old male, consistent with 
deconditioning and osteoarthritis that comes with age.  The 
examiner found no callosities of the feet.  Shoe wear was even.  
Peripheral vascular inspection was normal with no edema, no 
erythema, no tenderness of the extremities, normal temperature of 
the extremities, normal pulses bilaterally, no varicosities, no 
cyanosis and no petechiae.  Pulses were present, regular, and 
symmetrical.  Capillary flow was normal.  

The Veteran is competent to describe his symptoms, as are his 
wife and his representative.  While they testified that the 
Veteran falls, there was no attempt to relate this primarily to 
his service-connected disabilities, as opposed to his spinal 
impairment.  Moreover, much of the testimony addressed 
nonservice-connected disabilities.  The Veteran's representative 
noted that he was not able to use his hands.  The Veteran's wife 
noted that the Veteran can't button his shirt or pick up his 
pants, he is unable to turn a fork to eat, and cannot shave 
because he cannot use his hands.  She also noted that he is 
having trouble with vision.  In essence, their testimony and 
written statements do not conflict with the essence of the 
clinical evidence.  Indeed, the March 2010 examiner noted that 
the Veteran does not necessarily feel that his inability to walk, 
and constant leg pain are from his joints, but associates it with 
his back.  Statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 
(1997).  

There is no doubt that the Veteran is substantially impaired.  He 
can only walk with support, and for limited periods; he 
experiences pain and swelling of his lower extremities, and he 
requires the use of a wheelchair or scooter for any extended 
travel.  However, according to the November 2008 examiner, this 
is not a result of the Veteran's service-connected disabilities.  
In sum, the Veteran's service-connected right and left knee, left 
hip, and foot disabilities do not result in the loss, or 
permanent loss of use, of one or both feet, or in ankylosis of 
one or both knees, or of the service-connected left hip.  As 
such, the criteria for a certificate of eligibility for the 
purchase of an automobile and adaptive equipment, or adaptive 
equipment only, are not met.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

A certificate of eligibility for the purchase of an automobile 
and adaptive equipment, or adaptive equipment only, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


